Citation Nr: 1819048	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  94-13 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating prior to February 3, 2005, a compensable rating from February 14, 2007 to October 5, 2014, and a rating in excess of 30 percent thereafter for a gastrointestinal disability. 

2.  Entitlement to an initial evaluation in excess of 50 percent for shoulder and elbow residuals of a right brachial plexus injury.

3.  Entitlement to an initial evaluation in excess of 40 percent for hand and wrist residuals of a right brachial plexus injury.

4.  Entitlement to an initial evaluation in excess of 20 percent for traumatic arthritis of the right shoulder prior to August 29, 2014 and in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to April 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2001, November 2008, and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO). 

The Veteran testified at a travel board hearing an Acting Veterans Law Judge (AVLJ) in September 2011, and a transcript of the hearing is of record.  In January 2018, the Board informed the Veteran that the judge who held the September 2011 hearing is no longer at the Board and offered the Veteran the opportunity to have a new hearing.  The Veteran did not respond.  

The Board also notes that the Veteran's attorney requested a copy of the Veteran's file under the Freedom of Information Act (FOIA) and the request was fulfilled by VA in July and December 2017. 

In August 2012 and July 2015, the Board remanded the issues for further development.  While on remand, in a March 2017 rating decision, the Agency of Original Jurisdiction (AOJ) increased the disability rating for the gastrointestinal disorder to 30 percent, effective October 6, 2014 and increased the right shoulder arthritis to 30 percent, effective August 29, 2014.  The Veteran did not indicate complete satisfaction with the increased ratings.  Thus, although increased ratings were granted during the pendency of the appeal, as higher ratings for the disabilities are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher ratings remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to higher ratings for the gastrointestinal disability from October 6, 2014, residuals of the brachial plexus injury, and arthritis of the right shoulder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the periods prior to February 3, 2005 and from February 14, 2007 to October 5, 2014, the Veteran's gastrointestinal disability resulted in a moderate disability with frequent episodes of bowel disturbance with abdominal distress, but without more severe symptomatology more nearly approximating more or less constant abdominal distress.


CONCLUSION OF LAW

For the periods prior to February 3, 2005 and from February 14, 2007 to October 5, 2014, the criteria for a rating of 10 percent, but no higher, for a gastrointestinal disability, are met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.  

In this case, the Veteran's disability has been rated under 38 C.F.R. § 4.14, DC 7319 (irritable colon syndrome) for the entire period prior to October 6, 2014.  The disability has been afforded a staged rating as follows: noncompensable prior to February 3, 2005, 10 percent disabling from February 3, 2005 to February 13, 2007, noncompensable from February 14, 2007 to October 5, 2014.  The present appeal arises from a disagreement with the initial rating. 

In the May 2010 notice of disagreement, the Veteran requested a 10 percent disability rating for the periods prior to February 3, 2005 and from February 14, 2007 to October 5, 2014.  He did not disagree with the 10 percent rating assigned for the period from February 3, 2005 to February 14, 2007.  In this regard, he reported that the disability should have been rated 10 percent disabling since "the effective date," which the Board interprets as the effective date of service connection, and that the disability should continue to be rated 10 percent disabling.  See May 2010 Notice of Disagreement.   

Under DC 7319, a 10 percent rating is assigned for moderate disability with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is warranted for severe disability with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

The Board notes that at different times during the course of the appeal, the Veteran's symptoms were noted as acid reflux, blood in the stool, esophagitis, diverticulitis, diverticulosis, diarrhea, constipation, and cramping.  Under 38 C.F.R. § 4.114, ratings provided under DCs 7301 through 7329, 7331, 7342, and 7345 through 7348 are not to be combined with each other.  Rather, a single rating is to be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation. 

Additionally, there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  38 C.F.R. § 4.113.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principal relating to pyramiding as outlined in 38 C.F.R. § 4.14. Id.  

The Veteran asserts that his symptoms were of substantially the same severity since the effective date of service connection.  See May 2010 notice of disagreement.  
The Board observes that prior to October 6, 2014, the Veteran was not afforded an examination regarding the severity of his GI disability.  Service connection for the GI disability was granted on a secondary basis, based upon an opinion listed in the February 2005 VA treatment record which noted the Veteran had a "definite case of IBS" that was aggravated by his anxiety.  See March 2009 Board decision. 

Thus, the Board must look to the lay evidence and treatment records, to assess the severity of the Veteran's disability during these periods.  Resolving doubt in favor of the Veteran, the Board finds the record most closely supports a finding of moderate disability during the periods prior to February 3, 2005 and from February 14, 2007 to October 5, 2014.  

In this case, VA treatment records noted mild, non-specific esophagitis in  September 1999. 

In the Veteran's July 2000 claim, he described his gastrointestinal complaint as chronic acid reflux.  

A July 2000 psychological evaluation noted the Veteran's complaints of abdominal pain and blood in his stool on two or three occasions, most recently four months prior to the treatment. 

A September 2000 private treatment record noted the Veteran's complaint of stomach pain for three weeks, gas, upper abdominal pain, blood in his stool, and cramps.  The private clinician also noted that the Veteran stopped milk and his pyrosis cleared.  The clinician noted the Veteran's report of passing up to eight stools per day.  On physical examination, the clinician found the Veteran's abdomen to be "good."

VA treatment records dated in September 2003 indicated the Veteran's report of increased abdominal pain with some rectal bleeding and bloating.  He also denied constipation.  The clinician noted a history of diverticulosis. 

An October 2003 VA treatment record noted that the Veteran was provided with a sigmoidoscopy to evaluate rectal bleeding and anemia.  The clinician noted the Veteran's report that two months prior, he had watery stools and red blood in stool.  The clinician noted that the Veteran had symptoms of irritable bowel syndrome (IBS) and bowel spasms that may be related to stress.

An October 2004 VA treatment record noted that the Veteran's medical problems included diverticulitis. 

A February 3, 2005 VA treatment record noted the Veteran's report that he had lots of diarrhea and constipation that was a definite case of irritable bowel syndrome. 

In September 2011, the Veteran offered sworn testimony that he had experienced abdominal distress including frequent episodes of blood in his stool, since service.  As an example, the Veteran reported that he had to stop twice on the two-hour drive to the hearing, to use the bathroom and that during one of those breaks, he noticed blood in his stool.  He reported that he self-treated the disability with over the counter medications.  He also reported being treated with iron tablets for anemia associated with the blood in his stool.  He offered sworn testimony that he did not have to wear absorbent materials but that was because he was usually at home.  He also testified that he needed to make sure he was always near a bathroom.  

The Board places a high probative value on the Veteran's written statements and sworn testimony that indicates that his symptoms were substantially the same as they were during the February 3, 2005 VA treatment, since the date of service connection in July 2000.  The Board finds the Veteran's testimony to be competent as these observations come to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, the Board finds the Veteran's statements to be credible. 

The Board acknowledges that on occasion, the Veteran denied abdominal distress.  See e.g. March 2003 VA treatment record .  The Board finds it plausible that the Veteran simply did not have symptoms that day, or at that time.  The Board notes that the Veteran does not assert that he had "near constant distress" during the period prior to October 6, 2014.  Therefore, the Board finds no conflict between the Veteran's lay statements made in connection with his claim for benefits and the statements made when seeking treatment for the disability. 

Moreover, the Board finds that the Veteran's competent and credible statements that he had frequent abdominal distress and blood in the stool, throughout the entire period prior to October 6, 2014, are demonstrative of moderate disability.  

In sum, resolving doubt in favor of the Veteran, given the relative frequency of the Veteran's gastrointestinal symptoms during the periods prior to February 3, 2005 and from February 14, 2007 to October 5, 2014, the Board finds that the criteria for a 10 percent disability rating are approximated under DC 7319.  The preponderance of the evidence, however, is against the assignment of a rating greater than 10 percent for those periods.  The Veteran does not contend otherwise.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine.  38 U.S.C. § 5107 (b); Gilbert, 1 Vet. App. at 55.

	
ORDER

For the periods prior to February 3, 2005 and from February 14, 2007 to October 5, 2014, a rating of 10 percent, but no higher, for service-connected gastrointestinal disability is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

With respect to the remaining claims, although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Regarding the appropriate rating for the GI disability from October 6, 2014, the Board observes that additional questions were raised as a result of the development completed following the July 2015 remand.  In this regard, the claim was remanded, in part, to obtain an outstanding VA examination report.  The Board observes that in response to the directive, an October 2014 disability benefits questionnaire (DBQ) was associated with the file.  The October 2014 DBQ does not appear to be the report of a VA examination ordered by the AOJ but rather is a DBQ form completed by the Veteran's VA gastroenterologist.  Findings noted in the October 2014 VA DBQ raise additional questions that must be clarified in order to afford the Veteran the appropriate disability rating.  

In this regard, the October 2014 DBQ offered seemingly conflicting opinions with respect to whether the Veteran had anemia.  In one section of the DBQ, the physician enumerated the Veteran's recent laboratory results in a section requesting such enumeration when anemia is suspected.  However, in another section of the report, the physician did not check the box for "anemia" when offered the opportunity.  Additionally, the physician did not explain the significance of the values expressed for the Veteran's laboratory results (i.e., whether the results were normal, low, or high).  In light of the fact that the physician indicated that the Veteran had marked malnutrition and general debility, along with near constant abdominal distress, the Veteran's disability may meet the criteria for a 60 or 100 percent disability rating under DC 7323 depending on whether he has anemia.  Additionally, the October 2014 DBQ noted that the Veteran had rectal prolapse but did not indicate the severity of leakage associated with the same.  Notably, rectal prolapse is rated under DC 7334 and may allow for a separate compensable rating.  Additionally, the Board notes that the physician indicated that the Veteran had not had any relevant abdominal surgery but treatment records and the Veteran's own statements, indicate that he previously had his gall bladder removed.  For all of these reasons, clarification is required regarding the severity of the disability.

Regarding the right upper extremity disabilities, the Veteran is service connected for various residuals of a right brachial plexus injury affecting his entire right arm.  The Veteran, who is right-handed, asserts that all of the service-connected disabilities of the right arm - neurological, orthopedic, and muscular disabilities - are worse than currently rated.

The Veteran is currently compensated for the right brachial plexus injury under three different ratings.  Shoulder and elbow residuals of the right brachial plexus injury are rated 50 percent disabling under a neurological DC 8510.  Hand and wrist residuals of the right brachial plexus injury are rated 40 percent disabling under DC 8512.  Traumatic arthritis of the right shoulder is rated 20 percent disabling prior to August 29, 2014 and 30 percent thereafter.  See 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5010-5201, 8510, 8512.

As noted in the July 2015 remand, a rating or combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  See 38 C.F.R. § 4.68.  An amputation of the entire arm (major) is rated 90 percent disabling.  See 38 C.F.R. § 4.71a , DCs 5120, 5121. Thus, the Veteran's combined rating for his right arm cannot exceed 90 percent as a matter of law. For the entire period on appeal, his combined right arm rating has been 80 percent.  Id. § 4.25. 

The Board remanded the appeal in August 2012 and July 2015, in pertinent part, to afford the Veteran new VA examinations to ascertain the orthopedic, muscular, and neurological manifestations of the Veteran's entire right arm disability, to include the shoulder, elbow, hand, and wrist.  The examiner(s) were directed to examine the severity of all aspects of the Veteran's disabilities, to include identifying any muscle groups affected (with a severity opinion), nerve groups affected (with a severity opinion), and orthopedic findings (to include range of motion).  

As noted in the July 2015 remand, the August 2012 examination report did not address the Veteran's right wrist or hand at all.  With regard to the right shoulder and arm, the examiner included orthopedic findings and noted neurological pinprick findings, but did not identify muscle groups affected at all.  The neurological testing did not specifically identify the nerve groups affected with severity opinions clear enough for the Board to practically apply the diagnostic criteria.

Following the July 2015 remand, the Veteran was afforded three additional examinations of the right arm disabilities in April 2016.  Unfortunately, these reports are also inadequate as they did not answer the Board's directives and in fact, raised additional questions.  Thus, an addendum opinion is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

Significantly, none of the April 2016 VA examiners offered an opinion clarifying whether the orthopedic, neurological, and muscular manifestations of the Veteran's right arm disability overlap or affect entirely different functions.  

Additionally, one of the April 2016 VA examiners noted that the examination was medically inconsistent with the Veteran's statements describing functional loss during flare-ups but then did not provide any explanation for the opinion.  The same examiner noted that the Veteran had muscle atrophy, but did not identify the affected muscles as directed by the Board.  The Board observes that prior examination reports noted atrophy in the biceps and triceps muscles, but to date, no examiner has opined as to the specific muscle group or completed an evaluation of the severity of the atrophy of the muscle groups.  

The Board appreciates that one of the April 2016 VA examiners explained that the Veteran's progressive muscle weakness is not a direct result of the nerve injury in service.  However, the examiner did not indicate whether any non-use of the arm due to the nerve injury may have caused or aggravated the muscle weakness.  On remand, it is imperative that the examiner(s) identify the appropriate muscle groups affected, and severity of the same, and indicate whether they are caused or aggravated by the nerve injury residuals, so that VA can appropriately rate the claim.  In this regard, a muscle injury evaluation will not be combined with a peripheral nerve paralysis evaluation of the same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a). 

For all of these reasons, a remand is required in order provide the Veteran with an adequate examination and opinion regarding the right upper extremity disabilities. 

Lastly, in order to ensure that the record is complete, obtain any outstanding VA treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records. 

2.  Obtain a VA opinion to address the severity of the Veteran's service-connected gastrointestinal disability.  The electronic claims file, to include a copy of this remand, must be made available to, and reviewed by, the examiner.  The Board leaves it to the discretion of the examiner selected to offer the opinion, to determine whether the Veteran need be reexamined. 

The examiner is asked to complete the appropriate DBQ and offer a retrospective opinion, if possible, dating back to October 6, 2014, regarding the severity of the Veteran's GI disability.  

The examiner is asked to address the following questions: 

(a) Has the Veteran had anemia at any point since October  2014?  Please address the laboratory results listed in the October 2014 DBQ.

(b) Regarding the October 2014 finding of "marked malnutrition," how long did the Veteran had such marked malnutrition?  In reaching this conclusion, the examiner should address the significance of the August 2015 VA treatment record that noted the Veteran appeared to be a "well appearing male." 

(c) Please estimate the severity of the rectal prolapse noted on the October 2014 DBQ. In other words, was it "mild with constant slight or occasional moderate leakage," or "moderate - persistent or frequently occurring," or "severe (or complete) persistent"? 

(d) If any of the Veteran's symptoms are attributable to the Veteran's non-service connected gall bladder removal, the examiner should identify the same. 

For all of these questions, a retrospective opinion dating back to October 6, 2014, should be rendered if possible.  

Complete rationale for all opinions must be provided.

3.  Obtain a VA opinion to address the severity of the Veteran's service-connected orthopedic, neurological, and muscular manifestations of the right upper extremity.   The electronic claims file, to include a copy of this remand, must be made available to, and reviewed by, the examiner(s).  The Board leaves it to the discretion of the examiner(s) selected to offer the opinion(s), to determine whether the Veteran need be reexamined. 

The examiner(s) is asked to address the following: 

(a)  Identify any and all diagnosable musculoskeletal and neurological right shoulder, arm, elbow, hand, and/or wrist disorder(s) currently present that are related to his in-service brachial plexus injury or caused or aggravated by the same.  

(b)  Address the findings of muscle atrophy and identify what, if any, muscle groups are impaired due to the Veteran's right brachial plexus injury, and if the muscle impairment is "slight," "moderate," "moderately severe," or "severe" as defined in 38 C.F.R. § 4.56.  In reaching this conclusion, even if the examiner maintains that the Veteran has a separate muscle weakness disorder, the examiner is asked to address whether the Veteran's muscles became atrophied or weak due to lack of use.  

(c)  Discuss whether any of the identified musculoskeletal and neurological manifestations overlap or affect entirely different functions.

(d)  Address the April 2016 VA examiner's notation regarding the Veteran's reports of functional loss during flare-ups and that such statement were medically inconsistent with the examination.  If the examiner maintains that the Veteran's reports were not consistent with the examination, provide an explanation for the opinion. 

A retrospective opinion dating back to July 2000 should be rendered if possible.  

Complete rationale for all opinions must be provided.

4.  Thereafter, readjudicate the issues.  If the claims remain denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


